Citation Nr: 1725695	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a left wrist disability, to include osteoarthritis and degenerative joint disease.

2. Entitlement to service connection for a right shoulder disability, to include osteoarthritis and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This case was previously before the Board in June 2012 and most recently in August 2016 where it was remanded for additional evidentiary development.  The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2016, the Veteran was informed that the Veteran Law Judge who had conducted the March 2012 Board hearing had retired, and he, therefore, had a right to request a new Board hearing before a different Veterans Law Judge.  In March 2016, the Veteran responded, indicating he wanted a new Board hearing to be held at the Board's office in Washington, D.C., which was subsequently scheduled in June 2016.  Prior to the scheduled hearing, however, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e).



FINDINGS OF FACT

1. The most probative evidence of record shows that the Veteran's left wrist disability was not manifested during, or as a result of, active service.

2. The most probative evidence of record shows that the Veteran's right shoulder disability was not manifested during, or as a result of, active service.

3. Without good cause, the Veteran failed to appear for a VA examination that had been scheduled for the purpose of determining the nature and etiology of his right shoulder and left wrist disabilities.


CONCLUSION OF LAW

1. The criteria for service connection for a left wrist disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a letters issued in July 2006 and April 2009.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran in obtaining relevant records has also been satisfied.  The Veteran's service treatment records, VA medical records, Social Security Administration records and identified private treatment records have been associated with the claims file.  Additionally, the Veteran testified at a March 2012 hearing before the Board.

The Veteran was also afforded VA examinations in January 2002 and December 2012.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, grounded the opinion in medical literature and evidence of record, and provided the information necessary to enable the Board to reach a fully informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, pursuant to the Board's August 2016 remand, VA arranged for an additional examination in October 2016 but the Veteran refused to have an examination conducted by a VA provider or at a VA facility.  Subsequently, VA arranged for a contractor to conduct an examination in December 2016 to which the Veteran again refused to attend and stated he wished to wait until Trump was in office.  See Correspondence date October 2016 and December 2016.  

Individuals for whom reexaminations have been authorized and scheduled are required to report for such reexaminations. 38 C.F.R. § 3.327(a).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination. See 38 C.F.R. § 3.655.  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,]... the consequences of that refusal may result in the adjudication of the matter based on the evidence of record." Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, claimants who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record." Kowalski, 19 Vet. App. at 181.

Further, the duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  At this time, the Veteran has not provided good cause for his failure to report. See 38 C.F.R. § 3.655 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Left Wrist and Right Shoulder Conditions 

The Veteran contends that his left wrist and right shoulder disabilities began while he was on active duty or are otherwise etiologically linked to his time in service.  In particular, he reports falling onto his wrists, shoulder and back, while serving in Thailand, he was holding up a very heavy bomb bay door when a ladder collapsed.  He indicated he lost support falling backwards and the weight of the door came down on his arms, resulting in injury. See Hearing Transcript March 2012, pp. 3-10.

Service treatment records reflect that the Veteran was seen for complaints of pain in his right wrist in September 1970.  He was provided a diagnosis of right wrist tenosynovitis and his right wrist was treated in a cast for three weeks.  An April 1971 service treatment record reflects that the Veteran reported continued tenderness in the right wrist.

The August 1971 separation examination report documents normal upper extremity examination with no notation of symptoms related to the left wrist or right shoulder.  The accompanying Report of Medical History form reflects notation of a wrist injury as occurring in 1970.  

Approximately ten years after discharge, in September 1981, the Veteran filed a service connection claim for a right wrist condition due to an injury that occurred in service.  At a December 1981 VA examination, the Veteran reported weakness in his right hand.  On examination, he demonstrated full range of motion.  There was no evidence of swelling or tenderness.  Muscle strength of the hand and forearm were normal with no muscle atrophy present.  He was diagnosed with "status post hyperextension injuries of both wrists with chronic wrist strain, right greater than left."  A contemporaneous X-ray report documented no abnormalities.

Private treatment records from October 2000 to April 2001 show complaints of bilateral wrist pain and the Veteran's report that he has arthritis of his knees, wrists, and elbows.  A March 2001 notation reflects complaints of joint pain and X-rays taken of his right clavicle were found normal. See Sutter County Outpatient Clinic records.

At a January 2002 VA musculoskeletal examination, the Veteran demonstrated full range of motion of the wrists with flexion at 90 degrees bilaterally, without pain.  Radial deviation was at 20 degrees, with pain in the right wrist.  He retained muscle strength of 5/5 and reflexes were found normal.  He was diagnosed with "degenerative joint disease of the right wrist."  On examination of his right shoulder, he demonstrated forward flexion limited to 120 degrees with evidence of pain on flexion.  Abduction of the upper extremities was at 180 degrees bilaterally with evidence of pain in the right shoulder with abduction against downward pressure.  There was laxity and popping of the clavicle noted on range of motion.  There was posterior tenderness of the right shoulder.  He was diagnosed with "arthralgia of the right shoulder." See January 2002 C&P Examination.

An April 2005 VA orthopedic consultation report reflects that the Veteran reported right shoulder pain as beginning in 2002 following a seizure; the VA clinician diagnosed right rotator cuff syndrome.

VA treatment records in June 2011 show X-rays performed on both wrists revealed "severe destructive arthritis" in his right wrist.  The left wrist was noted to have arthritis in the radial side at the base of the left thumb.  VA orthopedic surgeon commented "fairly advanced joint arthritis in the base of the joint of the left thumb" but that the "rest of the left wrist carpal bones look okay."  He was diagnosed with left wrist arthritis. See Sacramento VAMC orthopedic surgery records.  

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for left wrist and right shoulder disabilities.  In so finding, the Board acknowledges that the Veteran's treatment records confirm current diagnoses of bilateral wrist arthritis and a right shoulder condition, with residual osteoarthritis, but concludes that there is no competent medical evidence relating any of those disorders to service. See December 2012 VA examination report.  The Board notes no complaints or findings of any chronic left wrist or right shoulder were noted at the time of the Veteran's separation medical examination in August 1971.  His musculoskeletal system and upper extremities bilaterally were all found to be normal with no notation of symptoms related to the left wrist or right shoulder.  

As to a nexus between service and the Veteran's current left wrist disability, the Board finds persuasive the December 2012 VA examination as the most probative medical evidence of record.  After thoroughly reviewing the claims file, diagnostic tests and conducting a physical examination, the VA physician opined that it was less likely that the Veteran's left wrist injury was incurred in service.  In a well-grounded rationale, the examiner points out that the September 1970 injury was to his right wrist and no further complaints of wrist pain or reference was made until 1981, ten years after discharge, which essentially revealed normal bilateral wrists with normal X-ray findings.  The examining physician further remarked that, even conceding that the Veteran had hyperextension of his wrists from holding up a heavy bomb bay door, there was no evidence of record that the left wrist was injured, and the right wrist injury appeared to have healed by discharge.  Citing to radiographic data, the examiner concluded that the current wrist condition (bilateral degenerative osteoarthritis) was not incurred in service.  

Similarly, the Board finds the December 2012 medical opinion persuasive and notes the absence of medical evidence to support a finding of a nexus between service and the Veteran's right shoulder condition.  Following a physical evaluation of the Veteran and consideration of the available record, the examiner concluded there is no reliable evidence linking the Veteran's right shoulder condition to service. The examiner noted the absence of any complaints or treatment for the right shoulder in service, and again no indication at discharge during his separation examination.  At a physical examination in 1972 for his knee condition, no reference was made to a shoulder condition, and at a subsequent 1981 examination for his knees and wrists, no mention of shoulder complaints.  The examiner further remarked that the first notation of shoulder complaints were in 2000 following a right clavicular injury which appeared to have been sustained as a result of a seizure.  The examining physician concluded, even assuming the Veteran experienced pain in the shoulder since discharge, it is less likely that his current shoulder condition was incurred in service.

In sum, the December 2012 medical opinion provided a reasoned analysis of the case to support the conclusions that there is no reliable evidence linking the Veteran's left wrist condition and right shoulder condition to service.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current right shoulder or left wrist condition.  The Board observes that the 2012 VA examiner's opinions stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claims for service connection.

In the alternative, though degenerative joint disease may be considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that degenerative joint disease of the left wrist and right shoulder manifested to a compensable degree within one year following the Veteran's discharge from service. Id.  The evidence contemporaneous to the Veteran's service and in the years immediately following his service show that there were no abnormalities related to his left wrist or right shoulder, and he did not complain of any problems related to arthritis or affecting his bones or joints.  X-rays taken in December 1981 and March 2001 were normal for any abnormalities.  Further, the earliest notation of symptoms referencing multi-joint pain was in March 2001, almost 30 years after separation, which was later diagnosed in 2002 as "arthralgia of the right shoulder."  With regards to the left wrist, he complained of chronic wrist pain and was diagnosed with "status post hyperextension injuries of both wrists with chronic wrist strain, right greater than left" in December 1981.  But, as noted above, X-rays taken at the time were normal.  Therefore, service connection for the Veteran's left wrist and right shoulder conditions associated with osteoarthritis and degenerative joint disease is not warranted on a presumptive basis. 38 C.F.R. §§ 3.303(b), 3.307.  

Lastly, the Board has considered the Veteran's assertions that these disabilities are related to his service.  While the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed conditions. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his left wrist or right shoulder disabilities had onset or is related to service, as this requires medical expertise.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).   

In that regard, and specifically to answer the complex medical questions posed in this case, VA sought further medical opinion evidence in this case.  See August 2016 Board Remand.  The Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claims for service connection.  If the Veteran believes he is entitled to service connection for his left wrist and right shoulder disabilities, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record. 38 C.F.R. § 3.655.  As the Veteran has failed to report to a VA examination without showing good cause and without any medical evidence to support his claims of nexus, the Board has no alternative but to deny the Veteran's claims for service connection. See Kowalski, 19 Vet. App. at 176 (holding that appellant's refusal to undergo a VA examination was addressed appropriately by 38 C.F.R. § 3.655(b)).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of the left wrist and right shoulder conditions.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left wrist condition is denied. 

Service connection for a right shoulder condition is denied. 



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


